Case: 19-10825      Document: 00515739018         Page: 1    Date Filed: 02/09/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        February 9, 2021
                                   No. 19-10825                          Lyle W. Cayce
                                                                              Clerk

   Lonnie Kade Welsh,

                                                            Plaintiff—Appellant,

                                       versus

   Correct Care Recovery Solutions; Chris Woods,
   Individually as Director of Security, Texas Civil Commitment Center for Correct
   Care Recovery Solutions; Amy Goldstein, Individually as Clinical
   Director at Texas Civil Commitment Center for Correct Care Recovery
   Solutions; Edward Towns, Individually as Clinical Director at Texas
   Civil Commitment Center for Correct Care Recovery Solutions; Bill
   Vanier, Individually as Captain of Security at Texas Civil Commitment
   Center for Correct Care Recovery Solutions; Et Al.,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:18-CV-20


   Before Stewart, Higginson, and Wilson, Circuit Judges.
Case: 19-10825         Document: 00515739018               Page: 2      Date Filed: 02/09/2021

                                          No. 19-10825


   Stephen A. Higginson, Circuit Judge:*
           Lonnie Kade Welsh, Texas prisoner # 6516607, brought this action
   under 42 U.S.C. §§ 1983, 1985, and 1986 asserting more than a dozen claims
   against even more defendants. Welsh was a civilly committed sexually violent
   predator (SVP) prior to his imprisonment. His claims concern assorted
   wrongs he allegedly suffered while civilly committed. But he filed suit only
   later, proceeding pro se and in forma pauperis (IFP).
           Welsh consented to proceedings before a magistrate judge. The
   magistrate judge dismissed Welsh’s suit after obtaining authenticated
   records and holding a Spears 1 hearing. In a meticulous order, the magistrate
   judge determined that some defendants were not amenable to suit because
   they had no juridical existence, some defendants enjoyed prosecutorial
   immunity, some claims were Heck 2-barred, and other claims were frivolous.
   The magistrate judge dismissed all of Welsh’s federal claims with prejudice,
   denied leave to amend the complaint, and denied Welsh’s motion for
   reconsideration and motion to vacate judgment under Federal Rules of Civil
   Procedure 59(e) and 60(b). Welsh timely appealed, and the magistrate judge
   granted his motion to proceed IFP on appeal.




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             Spears v. McCotter, 766 F.2d 179, 181–82 (5th Cir. 1985), abrogated on other grounds
   by Neitzke v. Williams, 490 U.S. 319 (1989). A Spears hearing “aims to flesh out the
   allegations of a prisoner’s complaint to determine whether in forma pauperis status is
   warranted or whether the complaint, lacking an arguable basis in law or fact, should be
   dismissed summarily as malicious or frivolous under section 1915[].” Eason v. Holt, 73 F.3d
   600, 602 (5th Cir. 1996).
           2
             Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Under Heck, a § 1983 plaintiff
   generally cannot recover damages for harm caused by actions whose unlawfulness would
   upset a conviction or sentence without first proving that the conviction or sentence has
   been reversed or invalidated. Id.




                                                 2
Case: 19-10825      Document: 00515739018          Page: 3   Date Filed: 02/09/2021




                                    No. 19-10825


          “We review a district court’s dismissal of an in forma pauperis
   complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for an abuse
   of discretion. A claim may be dismissed as frivolous if it does not have an
   arguable basis in fact or law.” Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir.
   2009) (citations omitted). By and large, we find the magistrate judge’s careful
   analysis correct. Accordingly, we AFFIRM in large part, VACATE in part,
   and REMAND for further proceedings.
                                         I.
          Welsh first challenges the magistrate judge’s dismissal of his
   excessive-force claims, which arose out of four separate incidents between
   Welsh and security personnel during his period of civil commitment. The
   magistrate judge dismissed two of these claims as Heck-barred. The Supreme
   Court held in Heck v. Humphrey that, “in order to recover damages for
   allegedly unconstitutional conviction or imprisonment, or for other harm
   caused by actions whose unlawfulness would render a conviction or sentence
   invalid, a § 1983 plaintiff must prove that the conviction or sentence has been
   reversed on direct appeal, expunged by executive order, declared invalid by
   a state tribunal authorized to make such determination, or called into
   question by a federal court’s issuance of a writ of habeas corpus . . . .” 512
   U.S. at 486–87. Welsh argues that Heck does not apply because one
   underlying conviction has been overturned and the other is separable from
   his § 1983 claim. The magistrate judge dismissed Welsh’s other two
   excessive-force claims, applying an objective reasonableness standard and
   finding that the force used against Welsh was not objectively unreasonable.
                                         A.
                                         i.
          Welsh argues that the excessive-force claim that he raised in Count 10
   of his amended complaint is no longer Heck-barred. This claim arose from a




                                          3
Case: 19-10825         Document: 00515739018               Page: 4      Date Filed: 02/09/2021




                                          No. 19-10825


   November 2017 incident in which several officers used force on him after he
   refused to accept housing. In the original judgment, which was entered on
   April 24, 2019, the magistrate judge noted that this incident resulted in
   Welsh filing a criminal complaint against officers, alleging that they had
   assaulted and injured him. The resulting investigation found these allegations
   untrue and resulted in Welsh receiving a new criminal conviction for
   fabricating evidence. The magistrate judge concluded that this claim was
   barred by Heck because success on it would necessarily undermine his
   conviction for fabricating evidence against the officers.
           In his Rule 59(e) motion, which was filed in May 2019, Welsh pointed
   out that this conviction was overturned by the intermediate appellate court
   in February 2019. Welsh v. State, 570 S.W. 3d 963, 965 (Tex. App. 2019). The
   magistrate judge acknowledged this decision but noted that the State had
   filed a petition for discretionary review with the Texas Court of Criminal
   Appeals. On that basis, the magistrate judge concluded that the order
   vacating the conviction was not yet final and that the conditions of Heck thus
   had not been met.
           We need not determine whether the magistrate judge erred in holding
   that Heck applied to Welsh’s excessive-force claim based on the pendency of
   the State’s petition for review of the Texas appellate court’s reversal of
   Welsh’s evidence-fabrication conviction. 3 Welsh now informs us that the


           3
              Some courts have agreed with the magistrate judge that a reversed conviction
   must be a final one to satisfy Heck. See, e.g., Michaels v. New Jersey, 955 F. Supp. 315, 324–
   25 (D.N.J. 1996) (“[I]n order to maintain a § 1983 claim for an unconstitutional conviction
   or imprisonment where success on such a claim would necessarily imply the invalidity of
   an outstanding or potential conviction, there must first be a ‘final’ termination of the
   criminal proceeding in favor of the plaintiff. Without such finality, the potential for
   inconsistent determinations in the civil and criminal cases will continue to exist . . . .”);
   Kelly v. Serna, 87 F.3d 1235, 1240 n.3 (11th Cir. 1996) (holding similarly). But our precedent
   may be in tension with that approach. See Davis v. Zain, 79 F.3d 18, 18-20 (5th Cir. 1996)




                                                 4
Case: 19-10825        Document: 00515739018             Page: 5      Date Filed: 02/09/2021




                                        No. 19-10825


   petition for review has been denied and asserts that his claim is no longer
   Heck-barred. Welsh is correct that Heck does not bar a § 1983 action raising
   claims concerning an overturned conviction. Clay v. Allen, 242 F.3d 679, 681
   (5th Cir. 2001). Because of the possibility of an intervening conviction
   reversal, this court has reminded district courts that “[a] preferred order of
   dismissal in Heck cases decrees, ‘Plaintiff[’s] claims are dismissed with
   prejudice to their being asserted again until the Heck conditions are met.’”
   Deleon v. City of Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007) (emphasis
   added) (quoting Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996)). Yet
   here, the magistrate judge dismissed Welsh’s claim with prejudice, full stop.
   Regardless whether dismissal of this claim is reviewed de novo or for an abuse
   of discretion, because Heck’s conditions have now been met, the dismissal of
   Welsh’s excessive-count claim under Count 10 is VACATED and
   REMANDED.
                                              ii.
           Welsh next challenges the magistrate judge’s dismissal of the
   excessive-force claim he raised in Count 1. This claim arose from another
   run-in with security personnel, this one in January 2016: Welsh alleges that
   several officers used force on him in retaliation for his exercise of his
   purported free-speech right to refuse orders. According to the complaint,
   Welsh had an argument with Officer Hawthorne, who refused to permit him
   to return to his housing area. Captain Salazar then ordered Welsh to follow
   her so she could place him in isolation; Welsh refused and returned to his
   housing area. Salazar returned with other officers, who informed Welsh that
   he had to go to isolation and refused to let him bring his things. Welsh resisted


   (concluding that a plaintiff whose conviction for murder was overturned on the grounds of
   prosecutorial misconduct and subornation of perjury could bring a § 1983 claim despite
   Heck, even though he faced retrial on the murder charge).




                                              5
Case: 19-10825      Document: 00515739018          Page: 6   Date Filed: 02/09/2021




                                    No. 19-10825


   being taken to isolation; once there, Captain Vanier allegedly ground
   handcuffs into Welsh’s ring finger injuring him. At some point during this
   episode, Welsh bit Salazar. He later pleaded guilty to assault causing bodily
   injury. The magistrate judge determined that this claim, too, was Heck-barred
   because a finding that Salazar, Vanier, and others used excessive force against
   Welsh “would necessarily imply the invalidity of Welsh’s underlying
   [assault] conviction.”
          Welsh does not argue that this conviction has been overturned.
   Rather, he contends that Vanier’s application of excessive force against
   Welsh with the handcuffs is separable from Welsh’s assault on Salazar for
   purposes of his § 1983 claim. This may be so.
          The inquiry whether an excessive-force claim is barred under Heck is
   “analytical and fact-intensive” and requires a court to consider whether
   “success on the excessive force claim requires negation of an element of the
   criminal offense or proof of a fact that is inherently inconsistent with one
   underlying the criminal conviction.” Bush v. Strain, 513 F.3d 492, 497 (5th
   Cir. 2008) (emphasis added). In Bush, we held that Heck did not bar a plaintiff
   convicted of resisting arrest from bringing an excessive-force claim arising
   from the same conduct where the officer’s use of force allegedly continued
   after the plaintiff was handcuffed and had ceased resisting. Id. at 498–500.
   Here, the amended complaint acknowledges that Welsh “resisted” Salazar’s
   and others’ efforts to place him in an isolation cell. But, fairly read, the
   complaint alleges that Vanier’s use of excessive force occurred only later—
   after Welsh had been subdued, shackled, and transported to the isolation cell.
   As in Bush, success on Welsh’s excessive-force claim would not necessarily
   imply the invalidity of his assault conviction. Heck, 512 U.S. at 486–87. We
   therefore are compelled to VACATE and REMAND the magistrate
   judge’s dismissal of Welsh’s Count 10 excessive-force claim. We offer no




                                         6
Case: 19-10825      Document: 00515739018           Page: 7    Date Filed: 02/09/2021




                                     No. 19-10825


   opinion as to the resolution of this claim once the Heck impediment is
   removed.
                                          B.
          Welsh also challenges the dismissal of excessive-force claims arising
   from incidents occurring on March 21, 2017 (Count 6) and March 22, 2017
   (Count 7). Each incident involved officers forcefully closing the food slot in
   Welsh’s door on his hand. As the magistrate judge correctly noted in his
   analysis, this court has not yet announced the standard to be applied to an
   excessive-force claim raised by an SVP. In the absence of controlling caselaw,
   the magistrate judge applied an objective reasonableness standard as
   announced by the Supreme Court in Kingsley v. Hendrickson, 576 U.S. 389
   (2015). The magistrate judge applied this standard, finding it persuasive that
   the Eighth Circuit applied a similar, pre-Kingsley objective reasonableness
   standard to excessive-force claims brought by involuntarily committed
   persons. See Andrews v. Neer, 253 F.3d 1052, 1061 (8th Cir. 2001). Because
   Welsh does not contest this standard, we assess the issue with reference to
   the Kingsley objective reasonableness standard.
          In Kingsley v. Hendrickson, the Supreme Court set the legal standard
   for use of force against pretrial detainees, announcing that “a pretrial detainee
   must show only that the force purposely or knowingly used against him was
   objectively unreasonable.” 576 U.S. at 396–97. Under Kingsley, “objective
   reasonableness” turns on the “facts and circumstances of each particular
   case” and various factors “may bear on the reasonableness or
   unreasonableness of the force used”:
          the relationship between the need for the use of force and the
          amount of force used; the extent of the plaintiff’s injury; any
          effort made by the officer to temper or to limit the amount of
          force; the severity of the security problem at issue; the threat




                                          7
Case: 19-10825      Document: 00515739018            Page: 8    Date Filed: 02/09/2021




                                      No. 19-10825


          reasonably perceived by the officer; and whether the plaintiff
          was actively resisting.
   Id. at 397. In determining objective reasonableness, “a court must also
   account for the ‘legitimate interests that stem from [the government’s] need
   to manage the facility in which the individual is detained,’ appropriately
   deferring to ‘policies and practices that in th[e] judgment’ of jail officials ‘are
   needed to preserve internal order and discipline and to maintain institutional
   security.’” Id. (alterations in original) (quoting Bell v. Wolfish, 441 U.S. 520,
   540 (1979)).
                                           i.
          With respect to the claim arising from the March 21 incident, Welsh
   admitted at the Spears hearing that an officer kicked the food slot in his door
   closed, causing bruising to his left hand, after he refused to remove his hands
   from the slot for the 15 minutes immediately preceding its forceful closure.
   The magistrate judge concluded that the force used was not objectively
   unreasonable because Welsh’s refusal to move his hands after repeatedly
   being told to do so justified a use of force and because Welsh was actively
   resisting and posing a threat to institutional order. Additionally, Welsh
   admitted that he had removed his hands from the slot but, as the officer was
   attempting to close it, Welsh “intentionally stuck his foot and hand into the
   slot to thwart [the officer’s] efforts to close it, putting himself in harm’s
   way.” Given these facts, the magistrate judge could not conclude that the
   officer did not try to limit the force used, especially given that Welsh actively
   resisted orders to remove his hands so the food slot could be closed. Finally,
   the magistrate judge concluded that the bruising and swelling that Welsh
   suffered was no more than a de minimis injury. The dismissal of this claim
   was not an abuse of discretion. Brewster, 587 F.3d at 767.




                                           8
Case: 19-10825       Document: 00515739018           Page: 9   Date Filed: 02/09/2021




                                      No. 19-10825


                                           ii.
            With respect to the claim arising from the March 22 incident, the
   magistrate judge explained that when an officer ordered Welsh to go to the
   food slot to get his food, Welsh threw water on the officer, poked his metal
   shower rod through the food slot, and put his hands in the slot. Officers then
   kicked the slot without warning, which caught Welsh’s hand and caused pain,
   swelling, and bleeding. The magistrate judge noted that, although the officer
   may not have given warning before closing the slot, authenticated video of
   the incident showed that the officer tried to kick it closed after Welsh
   removed his hands, but Welsh put his hands back in the slot, thus “plac[ing]
   his hands in harm’s way.” The video ends with the food slot still open;
   officers tried to kick it closed only once.
            The magistrate judge again concluded that the officers were justified
   in using some force after Welsh threw water through the slot and brandished
   a metal shower rod due to the threat posed to institutional security by these
   acts, especially in light of Welsh’s behavior the day before this incident.
   Although Welsh complained of pain in his hand, X-Rays showed no injury,
   and Welsh did not allege long-term damage. In light of all these factors, the
   magistrate judge concluded that Welsh had not raised a viable excessive-force
   claim.
            As with the claim related to the March 21 incident, the magistrate
   judge’s reasoning is not an abuse of discretion. Brewster, 587 F.3d at 767.
                                          II.
            Next, Welsh argues that the magistrate judge erred by dismissing his
   Count 1 claim that the defendants retaliated against him for exercising his
   right to free speech by placing him in isolation. This claim arises from the
   January 2016 incident.




                                           9
Case: 19-10825     Document: 00515739018            Page: 10   Date Filed: 02/09/2021




                                     No. 19-10825


          To establish a retaliation claim, a civilly committed person must show
   that the defendant intentionally committed a retaliatory adverse act due to
   his exercise of a constitutional right. Brown v. Taylor, 911 F.3d 235, 245 (5th
   Cir. 2018). The plaintiff must either adduce direct evidence of retaliation or
   “allege a chronology of events from which retaliation may plausibly be
   inferred.” Id. at 245 (internal quotation marks and citation omitted).
          The magistrate judge held both that Welsh’s refusal to comply with
   officers’ orders was not constitutionally protected speech and that he had not
   shown that the defendants used force on him due to his alleged exercise of
   his right to free speech. As the magistrate judge noted, both Welsh’s own
   complaint and an authenticated video of this incident show that he refused to
   comply with officers’ orders. The magistrate judge further concluded that
   Welsh had not shown that the defendants were retaliating against him
   because he engaged in protected speech, but instead that the adverse action
   of which he complained was taken because he “repeatedly disobeyed orders
   and threatened institutional security.”
          We agree. Civilly committed persons retain First Amendment rights,
   but, as we have previously suggested, restrictions on these rights “are
   permissible so long as they advance the state’s interest in security, order, and
   rehabilitation.” Bohannan v. Doe, 527 F. App’x 283, 294 (5th Cir. 2013)
   (citing Ahlers v. Rabinowitz, 684 F.3d 53, 58, 64 (2d Cir. 2012)). Welsh’s
   alleged “natural civil disobedience . . . by stiff[en]ing his body and holding on
   to various objects to resist” being seized by officers after informing them that
   he would not go to isolation as he had been ordered does not amount to
   protected First Amendment speech. Further, Welsh’s actions infringed
   upon the state’s interests in security and order. See id.
          In addition, Welsh has not shown that his alleged protected speech
   resulted in retaliation. Welsh’s own complaint shows that he got into an




                                          10
Case: 19-10825     Document: 00515739018           Page: 11    Date Filed: 02/09/2021




                                    No. 19-10825


   argument with Officer Hawthorne, was ordered into isolation, engaged in his
   alleged protected speech by resisting being taken to isolation, and was taken
   to isolation. Retaliation may not be plausibly inferred from this sequence of
   events. See Brown, 911 F.3d at 245. Instead, Welsh’s account of this incident
   shows that his alleged protected speech occurred after he had been ordered
   to isolation and that the order was simply carried out.
          Regardless of whether Welsh’s retaliation claim is reviewed de novo
   or for an abuse of discretion, Welsh has not shown that the magistrate judge
   erred by dismissing it. See Morris, 702 F.3d at 189.
                                         III.
          Welsh next challenges the magistrate judge’s rejection of his access to
   courts claim in Count 11, in which he asserted that he was denied access to
   his legal materials for two weeks while he was in isolation. He argues that he
   explained during the Spears hearing that he was hampered in his efforts to file
   a brief to this court in Welsh v. Texas Civil Commitment Office, docket sheet
   TXND 5:17-CV-083.
          In the prison context, to prevail on a claim of denial of right of access
   to the courts, an incarcerated person must show that his ability to pursue a
   nonfrivolous legal claim was hampered by the defendants’ actions and that
   his position as a litigant was prejudiced by the alleged violation. Lewis v.
   Casey, 518 U.S. 343, 351–53 & n.3 (1996). We have previously applied Lewis
   to an access-to-courts claim raised by a civilly committed SVP. See Day v.
   Seiler, 560 F. App’x 316, 318–19 (5th Cir. 2014).
          Regardless of whether this claim is reviewed de novo or for an abuse
   of discretion, Welsh has not shown that the magistrate judge erred by
   dismissing it. See Morris, 702 F.3d at 189. In his amended complaint, Welsh
   explained that this claim arose from his being placed in isolation and deprived
   of his legal materials for two weeks in November 2017. Welsh filed his notice




                                         11
Case: 19-10825     Document: 00515739018            Page: 12   Date Filed: 02/09/2021




                                     No. 19-10825


   of appeal in Welsh in September 2017. Although the appeal was initially
   dismissed because Welsh failed to file a brief, it was reopened, and Welsh
   filed his brief in March 2018. Welsh does not explain how his separation from
   his legal materials during the time in question prejudiced his position in
   Welsh, 17-11092, and it is not apparent. Accordingly, Welsh has not shown
   that the magistrate judge erred by dismissing it. See Morris, 702 F.3d at 189.
                                         IV.
          Next, Welsh challenges the magistrate judge’s dismissal of several
   claims, starting with failure-to-protect claims. The specific parts of the
   amended complaint he cites in support of this argument do not explicitly
   argue that the defendants failed to protect him from being assaulted by other
   prisoners; rather, the closest his allegations come to a failure-to-protect claim
   is an assertion that the defendants infringed his rights by not bringing
   criminal charges against officials who allegedly assaulted him. Insofar as
   Welsh argues that the magistrate judge erred by not considering claims of
   failure to protect, this argument is unavailing because he raised no such
   claims in his amended complaint. Cf. Farmer v. Brennan, 511 U.S. 825, 832–
   33 (1994).
          Insofar as Welsh contends that he sought relief under the
   Constitution’s Privileges and Immunities Clause and Equal Protection
   Clause, rather than the Due Process Clause, he has not shown that the
   magistrate judge erred by reading his complaint as raising due process claims.
   The disputed claims aver that the defendants infringed his rights by not
   bringing criminal charges against officials who assaulted him. Moreover, two
   of the listed counts explicitly invoke the Fourteenth Amendment. See Jordan
   v. Fisher, 823 F.3d 805, 810 (5th Cir. 2016) (discussing Fourteenth
   Amendment’s due process clause). Further, the Privileges and Immunities
   Clause is inapt because it “prevents a state from discriminating against




                                          12
Case: 19-10825     Document: 00515739018            Page: 13   Date Filed: 02/09/2021




                                     No. 19-10825


   citizens of another state in favor of its own citizens,” and Welsh does not
   allege that he was treated differently than a citizen of another state. White v.
   Thomas, 660 F.2d 680, 685 (5th Cir. 1981).
          Welsh does invoke the Equal Protection Clause in one of the listed
   claims, arguing that Detective Rodriguez and the City of Littlefield Police
   Department violated his equal-protection rights by not bringing charges
   against personnel who assaulted him. The Equal Protection Clause “keeps
   governmental decision makers from treating differently persons who are in
   all relevant respects alike.” Harris v. Hahn, 827 F.3d 359, 365 (5th Cir. 2016)
   (internal quotation marks and citation omitted). That does not describe
   Welsh’s allegations; Welsh simply asserts that he was denied his rights when
   criminal charges were not brought against those who assaulted him.
   Regardless of whether these claims are reviewed de novo or for an abuse of
   discretion, Welsh has not shown that the magistrate judge erred by
   dismissing them. See Morris, 702 F.3d at 189.
                                         V.
          Welsh challenges the magistrate judge’s dismissal of the false arrest
   claims he raised in Counts 1 and 11 of the amended complaint. The former
   pertains to the January 2016 incident. Because the false arrest claim would
   undermine his conviction for assault causing bodily injury, and because he
   has not shown that this conviction has been overturned, this claim is Heck-
   barred. See Wells v. Bonner, 45 F.3d 90, 95 (5th Cir. 1995).
          Although he asserts that he raised a false arrest claim in Counts 11-2
   and 11-3 of the amended complaint, review of the complaint shows that he
   did not explicitly raise false arrest claims but instead grounded these claims
   in due process, and this is how the magistrate judge reasonably read these
   portions of the amended complaint. See Hernandez v. Thaler, 630 F.3d 420,
   426–27 (5th Cir. 2011) (explaining that pro se pleadings are construed




                                          13
Case: 19-10825       Document: 00515739018           Page: 14   Date Filed: 02/09/2021




                                      No. 19-10825


   according to their substance, not their labels). Welsh has not shown error in
   connection with this determination.
            The magistrate judge also read Count 11 as raising a claim that
   defendants conspired to bring false charges against him in connection with
   the November 2017 incident and did not promptly bring him before a
   magistrate judge in connection with these charges. The magistrate judge
   determined that the false-charges claim was Heck-barred due to Welsh’s
   evidence-falsification conviction, and that the claim concerning prompt
   appearance before a magistrate judge was unavailing because Welsh appeared
   before a magistrate judge within the required time. We agree with the latter
   holding. But because (as discussed) Welsh’s underlying evidence-
   falsification conviction has been overturned, we conclude that his false-
   charges claim grounded in the November 2017 incident is not Heck-barred.
   We are therefore compelled to VACATE and REMAND the false-charges
   claim because the magistrate judge stopped after making his Heck
   determination. We offer no opinion as to the appropriate resolution of this
   claim.
                                          VI.
            Welsh also challenges the magistrate judge’s dismissal of his claims in
   Count 9 concerning an illegal search and privacy. In these claims, he
   challenged the need for security personnel to be present during an offsite
   urology medical examination and asserted that they should have looked away
   when a camera was inserted into his penis. In his Rule 59(e) motion, Welsh
   complained that the magistrate judge did not consider this claim. In his order,
   the magistrate judge explained that he had considered each claim raised in
   the amended complaint, even those not explicitly analyzed. The magistrate
   judge also noted Welsh’s failure to allege that the dismissal contained
   manifest errors of law or fact.




                                          14
Case: 19-10825     Document: 00515739018            Page: 15   Date Filed: 02/09/2021




                                     No. 19-10825


          An appellant waives an issue if he “fails to adequately brief it.” United
   States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001). Among other
   requirements, an appellant’s brief must contain the “appellant’s contentions
   and the reasons for them, with citations to the authorities and parts of the
   record on which the appellant relies.” FED. R. APP. P. 28(a)(8)(A). This
   court has deemed arguments waived on appeal when an appellant “d[oes]
   not discuss [an] issue or cite any authority.” United States v. Trujillo, 502
   F.3d 353, 360 (5th Cir. 2007) (citation omitted). “Although pro se briefs are
   to be liberally construed, pro se litigants have no general immunity from the
   rule that issues and arguments not briefed on appeal are abandoned.” Geiger
   v. Jowers, 404 F.3d 371, 373 n.6 (5th Cir. 2005). Here, Welsh does not dispute
   the validity of his urology examination nor that it required exposure of his
   genital area.   Instead, without legal or factual argument elaborating a
   cognizable privacy violation caused by the alleged failure of security
   personnel to “avert their gaze,” he has waived this contention on appeal.
                                        VII.
          Welsh argues that the magistrate judge erred by dismissing his claims
   in Count 5 concerning a denial of therapy and a diagnosis of ephebophilia,
   both of which he asserts prolonged his period of civil commitment. Welsh
   asserts that various defendants denied him therapy in violation of his “liberty
   interests under the Constitution.” Welsh explains that depriving him of
   therapy implicates his liberty interest because “release by promotion through
   the Tier system . . . can only be achieved through therapy.” The magistrate
   judge reasonably interpreted Welsh’s amended complaint as raising due
   process claims, rather than deliberate indifference and failure to train claims.
   Welsh has not shown error in connection with the magistrate judge’s
   interpretation of these claims.




                                          15
Case: 19-10825     Document: 00515739018            Page: 16   Date Filed: 02/09/2021




                                     No. 19-10825


          In the civil commitment context, “due process requires that the
   conditions and duration of confinement . . . bear some reasonable relation to
   the purpose for which persons are committed.” Seling v. Young, 531 U.S.
   250, 265 (2001). The Texas civil commitment statute authorizes the civil
   commitment of SVPs for the purpose of “long-term supervision and
   treatment.” TEX. HEALTH & SAFETY CODE ANN. § 841.001. Thus, as this
   court has held, a facility’s failure to provide any treatment can infringe on an
   SVP’s substantive due process rights. Brown, 911 F.3d at 244.
          Here, Welsh has not sufficiently alleged how the conditions of his civil
   commitment lacked a reasonable relation to Texas’s goals of “long-term
   supervision and treatment” of SVPs. As the magistrate judge noted, Welsh
   concedes that he was offered and received therapy during his commitment.
   Further, Welsh makes no showing that receiving additional treatment would
   have expedited his release, so his assertion that any deprivation of therapy
   impeded his release is “too attenuated to invoke further due process
   protections.” Senty-Haugen v. Goodno, 462 F.3d 876, 887 (8th Cir. 2006)
   (internal quotation marks and citation omitted).
          Similarly, Welsh asserts that defendants violated his constitutional
   rights by diagnosing him with ephebophilia, which he asserts is not a
   condition listed in the current DIAGNOSTIC AND STATISTICAL MANUAL OF
   MENTAL DISORDERS. As the magistrate judge explained, Welsh asserted in
   his amended complaint that the inaccurate diagnosis contributed to his
   continued civil commitment. Here, because Welsh does not present any facts
   or arguments indicating error related to his claim of inaccurate diagnosis, he
   has waived it on appeal. FED. R. APP. P. 28(a)(8)(A); Trujillo, 502 F.3d at
   360; Geiger, 404 F.3d at 373 n.6; Martinez, 263 F.3d at 438.




                                          16
Case: 19-10825     Document: 00515739018            Page: 17    Date Filed: 02/09/2021




                                     No. 19-10825


                                         VIII.
          Next, Welsh challenges the magistrate judge’s dismissal of his claims
   in Counts 2 and 4 concerning property rights. The magistrate judge explained
   these claims involved the denial of hygiene items and clean clothes while he
   was in isolation for one five-day period in January 2016, the denial of soap
   and toothpaste during another five-day period in March 2017, and the denial
   of hygiene items, stationary, his legal work, a bible, clothes, utensils, and his
   desired amount of toilet paper for a two-week period in November 2017. The
   magistrate judge interpreted these claims as raising arguments concerning
   conditions of commitment, denial of access to courts, and denial of his right
   to exercise religious freedom. This was a reasonable reading of the amended
   complaint. See Hernandez, 630 F.3d at 426–27.
          When analyzing these claims, the magistrate judge noted Welsh’s
   concession that, during the January 2016 five-day period when he was
   without hygiene items or clean clothes, he still had access to a toilet, sink, and
   shower. He alleged no ill effects other than body odor and emotional distress.
          This court has concluded that civilly committed persons receive the
   process they are due if “the conditions and duration of confinement . . . bear
   some reasonable relation to the purpose for which persons are committed.”
   Brown, 911 F.3d at 243 (quoting Seling, 531 U.S. at 265). The goals of Texas’s
   SVP program are “long-term supervision and treatment of sexually violent
   predators.” Brown, 911 F.3d at 243 (quoting TEX. HEALTH & SAFETY CODE
   ANN. § 841.001). Additionally, states have discretion in setting up civil
   commitment schemes. Brown, 911 F.3d at 243. Security measures and
   disciplinary rules adopted by civil commitment facilities in furtherance of the
   goals of supervision and treatment do not amount to a due process violation.
   See id. at 243–44. Because the deprivations Welsh alleges were temporary
   and he describes no ongoing adversity, and because those deprivations flow




                                           17
Case: 19-10825        Document: 00515739018              Page: 18       Date Filed: 02/09/2021




                                          No. 19-10825


   from the rules and security measures implemented by the Texas Civil
   Commitment Center in service of the goals of supervision and treatment, he
   has not raised a viable conditions of commitment claim, and he has not shown
   that the magistrate judge erred by dismissing this claim. 4 See id.
           The magistrate judge concluded that Welsh’s claim of denial of access
   to courts failed because he had not shown that the failure to provide him with
   stationary and legal materials prejudiced him in a suit. See Lewis, 518 U.S. at
   351–53 & n.3; Day, 560 F. App’x at 318–19. Welsh does not dispute this but
   simply insists that he had a right to property. This does not suffice to show
   error with respect to the magistrate judge’s dismissal of this claim. See Lewis,
   518 U.S. at 351–53.
           The magistrate judge further concluded that Welsh’s claim
   concerning a denial of religious freedom vis-à-vis denial of a bible for two
   weeks failed because his allegations did not show that he was forbidden from
   practicing his religion but only that he was denied certain property. We hold
   only that, because Welsh has not raised this claim in his appellate brief, he




           4
             Welsh devotes a discrete section of his brief to separately dispute the magistrate
   judge’s rejection of his Count 11 claims concerning the denial of eating utensils and access
   to certain hygiene items every other day for a two-week period in November 2017. The
   magistrate judge explained that, during the Spears hearing, Welsh admitted that he had
   access to a sink with running water and a toilet during the pertinent time and that he was
   provided a toothbrush, toothpaste, and soap within one to two days of his transfer to a
   secured management unit. Again, because the deprivations Welsh alleges were temporary
   and he describes no ongoing adversity, and because those deprivations flow from the rules
   and security measures implemented by the Texas Civil Commitment Center in service of
   the goals of supervision and treatment, he has not raised a viable constitutional claim, and
   he has not shown that the magistrate judge erred by dismissing this claim. See Brown, 911
   F.3d at 243.




                                               18
Case: 19-10825       Document: 00515739018          Page: 19   Date Filed: 02/09/2021




                                     No. 19-10825


   has waived it on appeal. FED. R. APP. P. 28(a)(8)(A); Trujillo, 502 F.3d at
   360; Geiger, 404 F.3d at 373 n.6; Martinez, 263 F.3d at 438.
                                         IX.
          Welsh also challenges the magistrate judge’s rejection of his due
   process claims, raised in Counts 2, 4, 10, and 11 of his amended complaint, in
   which he alleges that “punitive confinement conditions” violated his due
   process rights.
          Several of Welsh’s due process claims pertain to his placement in
   isolation due to pending criminal charges arising from the January 2016
   incident (Count 2) and his placement in isolation after he allegedly assaulted
   another resident in January 2017, was arrested and charged with assault, and
   committed several other rule violations (Counts 4 and 11).
          When considering the claims in Counts 2, 4, and 11, the magistrate
   judge first noted that this court had not set forth the standard to be applied
   to SVPs raising procedural due process claims. The magistrate judge noted,
   however, that other courts apply a standard given in Sandin v. Conner—a
   prisoner’s due process rights may be infringed by a deprivation that is
   “atypical and significant . . . in relation to the ordinary incidents” of prison
   life—to due process claims raised by civilly committed SVPs. 515 U.S. 472,
   484 (1995); see also Thielman v. Leean, 282 F.3d 478, 480, 482–84 (7th Cir.
   2002); Deavers v. Santiago, 243 F. App’x 719, 721 (3d Cir. 2007). Because
   Welsh neither contests the legal standard nor identifies caselaw that would
   supply an appropriate alternative framework, we consider these claims with
   reference to the law used by the magistrate judge for the purposes of this
   appeal only.
          Regarding Welsh’s claim in Count 2, the magistrate judge concluded
   that Welsh had not shown a procedural due process violation because he
   alleged only that he was denied certain property such as electronics, snacks,




                                          19
Case: 19-10825     Document: 00515739018            Page: 20   Date Filed: 02/09/2021




                                     No. 19-10825


   and clothes; the magistrate judge determined that being deprived of these
   items did not amount to “atypical and significant” hardships and thus did
   not trigger due process protections. Regarding Welsh’s claims in Counts 4
   and 11, the magistrate judge similarly concluded that they failed because the
   restrictions Welsh complained of were de minimis—Welsh asserted that he
   was placed on “‘lockdown’” for 13 to 15 hours per day during which he was
   denied electronics, was denied the right to purchase items from the
   commissary, and was given limited recreation time—and were imposed to
   support the goals of supervision and treatment. See Brown, 911 F.3d at 243.
   The dismissal of these claims was not an abuse of discretion.
          Welsh also asserted that his due process rights were infringed when
   he was placed in restraints and moved following the November 2017 incident
   (Count 10). Because Welsh has not discussed any facts or cited any authority
   regarding this claim in his appellate brief, he has waived it on appeal. FED. R.
   APP. P. 28(a)(8)(A); Trujillo, 502 F.3d at 360; Geiger, 404 F.3d at 373 n.6;
   Martinez, 263 F.3d at 438.
                                         X.
          Welsh also challenges the magistrate judge’s dismissal of his Count 3
   claim concerning delayed mail, in which he argued that he was unable to tell
   counsel what issues he wanted raised in his appeal from his SVP trial because
   his legal mail was delayed.
          Again, although this court has not yet articulated the standard that
   applies to claims of interference with legal mail in the civil-commitment
   context, see Allen v. Seiler, 2013 WL 357614, at *6 (N.D. Tex. Jan. 30, 2013),
   other circuits apply the standard used in prisoner civil rights cases. E.g.,
   Ahlers v. Rabinowitz, 684 F.3d 53, 64 (2d Cir. 2012); see also Allen v. Seiler,
   535 F. App’x 423 (5th Cir. 2013) (affirming a district court’s analysis that
   assumed the standard for reviewing a civilly committed person’s legal mail




                                         20
Case: 19-10825     Document: 00515739018           Page: 21   Date Filed: 02/09/2021




                                    No. 19-10825


   claim was the same as that for reviewing a prisoner’s legal mail claim).
   Moreover, under the standard this court applies in the prisoner mail context,
   one may not recover absent a showing that the defendant intentionally
   delayed his mail. Richardson v. McDonnell, 841 F.2d 120, 122 (5th Cir. 1988).
   Assuming the same or similar standard would apply to claims of interference
   with legal mail in the civil-commitment context, we hold that the magistrate
   judge properly dismissed this claim, as Welsh has asserted only negligence.
                                        XI.
          Welsh challenges the magistrate judge’s dismissal of the Count 1
   claims he raised under 42 U.S.C. § 1985 and § 1986. The magistrate judge
   interpreted Welsh’s § 1985 claim as arising under § 1985(3), which prohibits
   conspiracies to deprive a person of equal protection of the laws, provided the
   conspirators were motivated by an immutable characteristic of the victim.
   Welsh averred that his SVP status was an immutable characteristic that made
   § 1985(3) applicable. The magistrate judge concluded that SVPs are not a
   protected group for § 1985(3) purposes because this statute “generally
   addresses racial discrimination and has not been broadly construed to
   encompass other identifiable groups” and dismissed the claim.
          The magistrate judge also found that Welsh’s § 1986 failed. § 1986
   provides for recovery against anyone “who, having knowledge that [a § 1985
   conspiracy is] about to be committed,” does nothing about it. Because Welsh
   had not pleaded facts establishing a § 1985 conspiracy, the magistrate judge
   concluded that Welsh could not establish a claim under § 1986.
          Welsh addresses neither the magistrate judge’s reasoning nor the
   cases cited in support thereof but simply asserts that he was entitled to
   protection under these statutes. This does not show error in the dismissal of
   this claim. See Brinkmann, 813 F.2d at 748.




                                         21
Case: 19-10825     Document: 00515739018              Page: 22   Date Filed: 02/09/2021




                                       No. 19-10825


                                          XII.
          Finally, Welsh argues that the magistrate judge should have informed
   him of the shortcomings in his complaint and permitted him to amend it
   before it was dismissed. Before dismissing a pro se complaint, a judge
   ordinarily will give the litigant the opportunity to amend his complaint to
   remedy the deficiencies or otherwise allow him to develop his factual claims.
   Eason v. Thaler, 14 F.3d 8, 9–10 (5th Cir. 1994); see also Bazrowx v. Scott, 136
   F.3d 1053, 1054 (5th Cir. 1998). The primary means that have evolved for
   remedying inadequacies in a prisoner’s pleadings are a Spears hearing or a
   questionnaire that permits the prisoner to focus his claims. Eason, 14 F.3d at
   9. The record shows that the magistrate judge both permitted Welsh to
   amend his complaint and held a Spears hearing, at the end of which he invited
   Welsh to speak about anything that had not been covered and that he wanted
   to discuss. The record thus shows that the magistrate judge gave Welsh
   ample opportunity to plead his best case, hence this claim is unavailing.
                                   *        *         *
          We AFFIRM in large part, VACATE in part, and REMAND for
   further proceedings consistent with this opinion.




                                           22